Fourth Court of Appeals
                                San Antonio, Texas
                                     March 17, 2021

                                   No. 04-19-00882-CV

       VILLEJO ENTERPRISES, LLC D/B/A Good Guys Auto Group ("Good Guys"),
                                 Appellant

                                            v.

                      C.R. COX, INC D/B/A AAMCO and Carl Cox,
                                     Appellees

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV01289
                     Honorable David J. Rodriguez, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       On February 4, 2021, appellant filed a “motion for rehearing en banc.” After
consideration, the motion is DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court